PER CURIAM.
It is undisputed that no notice was given to the sureties, Hartford Fire Insurance Company and National Surety Corporation, and that judgment should not have been entered against them.
We, therefore, reverse and remand for entry of an amended final judgment omitting paragraph three and all other references to the sureties, and without prejudice to any relief that may subsequently be afforded pursuant to rule 1.625, Florida Rules of Civil Procedure.
All other issues raised on appeal are moot. As to MRT Micro, ASA, the judgment shall remain in full force and effect.
GUNTHER, STONE, and FARMER, JJ., concur.